IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DANIEL PEARSON, )
Plaintiff,

v. 1:18CV757
ANDREW SAUL, 5
Commissioner of Social Security,! )
Defendant. ,

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintif Daniel Pearson (“Plaintiff”) brought this action pursuant to Sections 205(g)
and 1631(c)(3) of the Social Security Act (the “Act’”), as amended 442 U.S.C. §§ 405(g) and
1383(c)(3)), to obtain judicial review of a final decision of the Commissioner of Social Security
denying his claims for Disability Insurance Benefits (“DIB”) and Supplemental Security
Income (“SSI”) under, respectively, Titles II and XVI of the Act. The patties have filed cross-
motions for judgment, and the administrative record has been certified to the Coutt fort review.
I. PROCEDURAL HISTORY |

Plaintiff protectively filed applications for DIB and SSI on July 8, 2014, alleging a

disability onset date of June 27, 2014 in both applications. (Tr. at 10, 207-18.)? His

 

! Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(9).

2 Transcript citations tefer to the Sealed Administrative Record [Doc. #8].
applications were denied initially (Ir. at 72-99) and upon reconsideration (Tr. at 100-33).
Thereafter, Plaintiff requested an administrative hearing de novo before an Administrative
Law Judge (“ALJ”). (rt at 162-63.) On April 10, 2017, Plaintiff, along with his attorney,
attended the subsequent hearing, during which both Plaintiff and an impartial vocational
expert testified. (Tr. at 10, 32-71.) The ALJ ultimately concluded that Plaintiff was not
disabled within the meaning of the Act (I'r. at 24), and, on July 13, 2018, the Appeals Council
denied Plaintiffs request for review of the decision, thereby making the AL]’s conclusion the
Commissionet’s final decision for purposes of judicial review (T r. at 1-6). |

Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissioner’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they ate supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).
“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 4th Cir. 2001) G@nternal citations and quotation marks omitted). “If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there is»

 

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastro, 270 F.3d at 176 (Gntetnal brackets and quotation matks omitted). “Where
conflicting evidence allows teasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL)’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cottect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “tl claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cit.
1981). In this context, “disability” means the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous

petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Progtatm (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI); 20 C-F.R. pt. 416 (SSD), governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.
“The Commissionet uses a five-step ptocess to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
tequitements of a listed impairment; (4) could return to her past relevant wotk; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impairment meets ot equals a “listed impaitment” at step three, “the claimant
is disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant cleats steps one and two,
but falters at step three, Le., “[i]fa clatmant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the ALJ must assess the claimant’s residual functional

capacity (RFC?.” Id. at 179.4 Step four then requites the ALJ to assess whether, based on

 

4 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . which] means 8
hours a day, for 5 days a week, ot an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢g, pain).”
Hines, 453 F.3d at 562-63. ,
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s

impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide

 

“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.

 

IW. DISCUSSION
In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since his alleged onset date. The ALJ therefore concluded that Plaintiff met his
burden at step one of the sequential evaluation process. (I't. at 12.) At step two, the AL]
further determined that Plaintiff suffered from the following severe impaitments:
degenerative disk disease of the lumbat and cervical spine, degenerative joint
disease of the bilateral knees, anxiety, depression, obesity and ischemic heart
disease.
(id.) The ALJ found at step three that none of these impairments, individually ot in
combination, met ot equaled a disability listing. (Tr. at 13-16.) Therefore, the ALJ assessed
Plaintiff's RFC and determined that he could perform light work with the following, further

limitations:

can only perfotm simple, routine repetitive tasks at a non-production pace in a
stable work setting with occasional superficial public contact, frequent contact

5
with supetvisots ot co-workers, but no teamwork or conflict resolution.
[Plaintiff] can occasionally stoop, bend, squat or kneel.

(Tr. at 16.) Based on this determination, the ALJ found at step four of the analysis that Plaintiff
could not petform any of his past relevant work. (Tr. at 22.) However, the ALJ concluded at
step five that, given Plaintiff's age, education, work experience, and RFC, along with the
testimony of the vocational expert regarding those factors, Plaintiff could perform other jobs
available in the national economy and therefore was not disabled. (I'r. at 23-24.)

Plaintiff now raises three challenges to the AL]’s RFC determination. First, he
contends the ALJ failed to properly weigh the medical opinion evidence, specifically by giving
only little weight to the opinions and medical source statements of Plaintiffs treating primary
physician Dr. Caron and treating orthopedic surgeon Dr. Chewning, (Pl’s Br. [Doc. #12] at
4.) Second, Plaintiff asserts that the AL} failed to identify and obtain a reasonable explanation
for an apparent conflict between the vocational expert’s testimony and the Dictionary of
Occupational Titles (“DOT”). (Id. at 11.) Thitd, Plaintiff argues that the AL] failed to account
fot or addtess his need for a handheld assistive device. (Id. at 13.) After a thorough review
of the evidence, the Court finds that Plaintiffs final contention metits remand.

As explained in the Act, “t]he requitement to use a hand-held assistive device may...
impact [a claimant’s] functional capacity by virtue of the fact that one or both upper extremities
ate not available for such activities as lifting, carrying, pushing, and pulling.” 20 C.F.R. Part
404, Subpt. P, App. 1 § 1.00()(4). Accordingly, an ALJ must consider the impact of a
“medically required” hand-held assistive device on a claimant’s RFC. See McLaughlin v.
Colvin, No. 1:12CV621, 2014 WL 12573323, at *2 (M.D.N.C. July 25, 2014); Social Security

Ruling 96-9p, Policy Interpretation Ruling Titles HW And XVI: Determining Capability To Do

6
Other Work—Implications Of A Residual Function Capacity For Less Than A Full Range Of
Sedentatry Work, 1996 WL 374185, at *7 (july 2, 1996) (SSR 96-9p”’).

Social Security Ruling 96-9p explains the impact of an assistive device on an RFC for
sedentary work, and courts within this circuit have applied this ruling “to the light occupational
base as well, since it involves even greater lifting than sedentary work. ... Additionally, a
plaintiff always bears the burden of proving her RFC, and therefore the standards in SSR 96-

22

9p can be useful in determining if a plaintiff met that burden.” Timmons v. Colvin, No.

3:12CV609, 2013 WL 4775131, at *8 (W.D.N.C. Sept. 5, 2013). Notably, SSR 96-9p provides
the following guidance:

To find that a hand-held assistive device is medically required, there must be

medical documentation establishing the need for a hand-held assistive device to

aid in walking or standing, and describing the circumstances for which it is

needed (ie., whether all the time, periodically, or only in certain situations;

distance and terrain; and any other relevant information). ‘The adjudicator must

always consider the particular facts of a case. For example, if a medically

tequited hand-held assistive device is needed only for prolonged ambulation,

walking on uneven terrain, or ascending or descending slopes, the unskilled
sedentaty occupational base will not ordinarily be significantly eroded.
1996 WL 374185, at *7.

In the ptesent case, Plaintiff had a cane with him at the heating, and testified that he
used it for both walking and standing due to the swelling and pain in his knees and the pain in
his back. (Tr. at 47-48.) Plaintiff testified that his primary care doctor, Dr. Caron, “suggested
that it might help me.” (Tr. at 48.) The AL] questioned Plaintiff regarding the length of time
that he could stand in place with the cane as well as walking with the cane. (It. at 49.) The

ALJ considered this testimony, and in the decision, the AL] specifically recounted Plaintiffs

testimony that “he walks with a cane because Dr. Caron suggested that a cane would help him
atmbulate,” that “he could stand for 10 or 15 minutes with a cane,” and that “he could only
walk for 15 to 20 minutes with a cane.” (Tr. at 16, 48-49.) However, there is no further
mention of the need for an assistive device anywhere in the ALJ’s decision. The ALJ did not
mention the assistive device in Plaintiffs RFC, and nothing in the administrative decision
indicates that the ALJ considered whether Plaintiffs cane was medically required. Notably,
the tecord specifically includes a prescription from Dr. Caron dated January 27, 2015,
indicating that Plaintiff required a cane for ambulation. (Tr. at 287.) However, the ALJ did
not mention ot address this prescription. In addition, Dr. Caron’s opinion and Medical Source
Statement dated January 8, 2016, specifically provides that Plaintiff cannot walk mote than 1/2
a block without rest or severe pain, and could stand or walk less than 2 hours in an 8-hour
working day. In addition, Dr. Caron’s Medical Soutce Statement includes the following
question:

While engaging in occasional standing/walking, must your patient use a cane or
other hand-held assistive device?

(It. at 656.) Dr. Caron answered “Yes.” (Tr. at 656.) Although the ALJ ultimately assigned
Dr. Caton’s opinions as to Plaintiffs limitations little weight, in doing so, he did not discuss

or even mention Dr. Caron’s recommendations regarding Plaintiffs use of an assistive device.

 

5 The Court further notes that, in discounting the opinions of both Dr. Caron and Dr. Chewning, the AL]
repeatedly relied on records indicating that Plaintiff “walked with a normal gait from November 2014 to June
2015.” (Tr. at 17, 19, 20, 21-22.) However, throughout his decision, the AL] mentions little, if any, evidence
of Plaintiffs ability to ambulate during the more than two years between June 2015 and August 1, 2017, the
date of the administrative decision. This omission is significant in that Plaintiffs testimony and medical records
reflect increased neuropathy and edema in his lower extremities during this petiod, as well as increased back
symptoms. (Tr. at 850, 915, 929, 667, 1000, 1071, 1080, 1104, 1007, 1138.) In addition, it is not clear how a
normal gait at a medical appointment is necessatily inconsistent with Dr. Caron’s and Dr. Chewning’s opinions
that Plaintiff could not stand ot walk for more than 2 hours in a day without rest or severe pain. Ultimately, in
light of the remand required above, the ALJ can consider all of the evidence on remand, and the Court need
not address that issue further at this time.

 

 
(Tr. at 20.) As the Western District of North Carolina noted in a similar case, “While it is true
the ALJ gave the [treating physician’s] opinion minimal weight overall, the ALJ did not addtess
plaintiff's need for acane.... [A] lack of analysis cannot be reviewed by this court or said to
be justified by substantial evidence.” Reep v. Berryhill, No. 3:17-cv-571-MOC, 2018 WL

3747285, at *5 (W.D.N.C. Aug. 7, 2018); see also McLaughlin, 2014 WL 12573323 (“On

 

remand, the ALJ must assess whether McLaughlin’s use of the cane is medically required, and
whether McLaughlin always uses it. The AL] then must offer sufficient reasons supporting
the determinations concerning the cane, and modify the RFC and hypothetical questions to
the VE (if needed).”); Fletcher v. Colvin, No. 1:14CV380, 2015 WL 4506699 (M.D.N.C. July
23, 2015) (finding remand was necessary where “[t]he AL] in this case failed to explicitly
. address whether Plaintiff's need for a walker was medically necessary and, at most, seems to
tacitly reject the notion that it could be”).

To the extent that the Commissioner now ftelies on other evidence in an attempt to
contradict or discount Plaintiff's testimony regarding his cane use, the Court will not consider
post hoc tationalizations not relied upon by the ALJ. See Sec. & Exch. Comm’n v. Chenery
Cortp., 318 U.S. 80, 87 (1943) (courts must review administrative decisions on the grounds
upon which the record discloses the action was based); Andetson vy. Colvin, No. 1:10CV671,
2014 WL 1224726 at *1 (M.D.N.C. Match 25, 2014) (noting that this Court’s “[rleview of the
AL]’s ruling is limited further by the so-called ‘Chenery Docttine, which prohibits courts from
consideting post hoc rationalizations in defense of administrative agency decisions. ... Under
the doctrine, a reviewing court ‘must judge the propriety of [agency] action solely by the

gtounds invoked by the agency... . If those grounds are inadequate or improper, the coutt is
powerless to affirm the administrative action by substituting what it considers to be a more
adequate ot proper basis.””). In the present case, the ALJ was presented with a prescription
for a cane and testimony and other evidence reflecting cane use, yet he did not evaluate
whether that device was medically necessaty in accotdance with SSR 96-9p. Because there is
a lack of analysis as to why the assistive device was omitted from Plaintiffs RFC, the Court
concludes that this matter should be remanded to the AL] for further proceedings, so that the
ALJ can undertake this analysis in the first instance.

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence four of 42 U.S.C. § 405(g). The Commissioner should be directed to remand
the matter to the ALJ for proceedings consistent with this Recommendation. To this extent,
Defendant’s Motion for Judgment on the Pleadings [Doc. #14] should be DENIED, and
Plaintiffs Motion for Judgment Reversing the Commissioner [Doc. #11] should be
GRANTED. However, to the extent that Plaintiffs motion seeks an immediate award of
benefits, it should be DENIED.

This, the 20% day of February, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

10
